DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicant’s claim to priority to National Stage Application No. PCT/GR2017/000058 filed September 28, 2017 and to Foreign Application No. GR20160100493 filed September 28, 2016

Status of Claims 
This Office Action is responsive to the preliminary amendment filed on March 27, 2019. As directed by the amendment: claims 1-9 have been cancelled; and claims 10-18 have been added. Thus, claims 10-18 are presently pending in this application.

Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13 recites “fed by the circumpolar holes”, ln 10 should read --fed by circumpolar holes--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “wherein dimensions and geometric aspects of the device comprise variable elements for achievement of a desired inhalation resistance”, ln 2-4 it is unclear whether the limitation “variable element” is referencing the plurality of elements that comprise the dry powder inhalation device or is introducing new elements with dimensions and geometric aspects for desired inhalation resistance.  For the purpose of this Office Action the limitation “variable element” is interpreted as referencing the plurality of elements that comprise the dry powder inhalation device that have the dimensions and geometric aspects for desired inhalation resistance that they have. 
Claim 16 recites “wherein the device material comprises variable element, adjustable to manufacture capabilities of the manufacturer.”, ln 2-4 firstly, the limitation device material” lacks sufficient antecedent basis. Secondly, it is unclear whether the limitation “variable element” is referencing the plurality of elements that comprise the dry powder inhalation device or is introducing new elements with a material that is adjustable to manufacture capabilities of the.  For the purpose of this Office Action the limitation “variable element” is interpreted as referencing the plurality of elements that comprise the dry powder inhalation device. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zangerle (U.S. Pub. No. 2010/0242960).
Regarding Claim 10, Zangerle discloses a dry powder inhaler (¶¶ 0010, 0012) comprising a detachable head (900; Fig. 1F, 1G, 5A-5E; ¶¶ 0121-0123, 0181) comprising a mouthpiece (920; Fig. 1F, 1G, 5A-5E) for placement into a mouth of a patient (¶ 0184), a medicament intake orifice (922; 1F, 1G, 5A-5E) for discharging the dry powder inhalation medicine into the mouth of the patient (¶¶ 0104, 0122, 0177, a protrusion (911; Fig. 5A-5B) for sliding connection of each detachable head onto a base (100, 150, 910; Fig. 1F, 1G; ¶ 0121) via corresponding notches (109; Fig. 3A; ¶ 0153) carried by the base (Fig. 1F, 1G; ¶ 0121), and a mesh (925; Fig. 5E; ¶¶ 0123, 0181; Examiner notes: Zangerle discloses the element 925 as a screen) is provided, at the bottom of the detachable head (Fig. 5E), that contributes to improved medicament aerosolisation and dispersion (¶¶ 0123, 0181; Examiner notes: Zangerle discloses that element 925 de-agglomerate the powder). It is noted, during examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963)  MPEP 2111.02. In this case, the recited purpose or intended use: “inhalation delivery device for dry powder with detachable heads for adjusting a flow resistance”, does not result in a structural difference between the claimed invention and the prior art because the purpose or intended use “adjusting a flow resistance” is not defined in terms of features, elements, or structure but as a function to be achieved.
Regarding Claim 15, Zangerle discloses the dry powder inhaler wherein dimensions and geometric aspects of the device comprise variable elements for achievement of a desired inhalation resistance [¶¶ 0003-0005, 0121-0123, 0185-0186; Examiner notes: Zangerle discloses the dry powder inhaler comprising a plurality of elements (i.e. variable elements) that can are adjustable and usable to achieve the desired inhalation resistance.].
Regarding Claim 16, Zangerle discloses the dry powder inhaler wherein the device material comprises variable element, adjustable to manufacture capabilities of the manufacturer [¶¶ 0003-0005, 0121-0123, 0185-0186; Examiner notes Zangerle discloses the dry powder inhaler comprising a plurality of elements (i.e. variable elements) that are adjustable to manufacture capabilities of the manufacturer.].
Regarding Claim 17, Zangerle discloses the dry powder inhaler wherein installation of the detachable head onto the base is achieved apart from a sliding method, but also in a snap fashion by adjusting the protrusion of the detachable head and the notches of the base (¶¶ 0116, 0121-0123, 0152-0155, 0181-0186; Fig. 18A-18C)
Regarding Claim 18, Zangerle discloses the dry powder inhaler wherein the installation of the detachable head onto the base is achieved apart from a sliding method but also by a press fashion by adjusting the protrusion of the detachable head and the notches of the base (¶¶ 0116, 0121-0123, 0152-0155, 0181-0186; Fig. 18A-18C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zangerle as applied to claim 10 above, and further in view of Ambrosio et al. (U.S. Patent No. 5,394,868; hereinafter: “Ambrosio”).
Regarding Claim 11, Zangerle discloses the dry powder inhaler, shown above. 

Ambrosio teaches a powdered inhalation device comprising a head (292; Fig. 39) as a certain conicity (A, Fig. A annotated below) contributing to a progressive reduction (292n) in a diameter of an orifice (292p; Fig. 39) to facilitate a relatively high velocity medicament intake into the mouth of the patient for the purpose of de-agglomerating the powder medicament (col 14, ln 38-66). 

    PNG
    media_image1.png
    411
    457
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 39 of Ambrosio.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the detachable head of the dry powder inhaler of Zangerle to include the certain conicity contributing to the progressive reduction in the diameter of the orifice to facilitate the relatively high velocity medicament intake into the mouth of the patient as taught by Ambrosio for the purpose of de-agglomerating the powder medicament (See Ambrosio: col 14, ln 38-66).

Regarding Claim 12, Zangerle discloses the dry powder inhaler, shown above. 
Zangerle does not specifically disclose the dry powder inhaler wherein the detachable head has elliptical track notches extending across an entire length of the medicament intake orifice to the mouth of the patient which force air flow to swirl and entrain the medicament along the airflow.
Ambrosio teaches a powdered inhalation device comprising a head (292; Fig. 39) having elliptical track notches (B, Fig. A annotated above) extending across an entire length (C, Fig. A annotated below) of a medicament intake orifice (292m; Fig. 39) to the mouth of the patient which force air flow to swirl and entrain the medicament along the airflow (col 14, ln 38-66) for the purpose of dashing the powder particles against the elliptical track notches by centrifugal force, whereby large particles or particle aggregates are shattered into small particles (col 14, ln 38-66).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the detachable head of the dry powder inhaler of Zangerle to include the elliptical track notches extending across the entire length of the medicament intake orifice to the mouth of the patient which force air flow to swirl and entrain the medicament along the airflow as taught by Ambrosio for the purpose of dashing the powder particles against the elliptical track notches by centrifugal force, whereby large particles or particle aggregates are shattered into small particles (See Ambrosio: col 14, ln 38-66).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zangerle as applied to claim 10 above, and further in view of Smith et al. (U.S. Patent No. 6,089,228; hereinafter: “Smith”).	
Regarding Claim 13, Zangerle discloses the dry powder inhaler wherein the medicament intake orifice for the mouth of the patient, at the detachable head, is based on a logic of a venturi phenomenon with progressive conical stenosis (A, Fig. B annotated below) of the intake orifice. 

    PNG
    media_image2.png
    561
    505
    media_image2.png
    Greyscale

Figure B, Adapted from Figure 5D of Zangerle.
Zangerle does not specifically disclose the dry powder inhaler wherein the intake orifice is accompanied by a fixed cross-sectional length segment consisting of circumferential holes and ending with a conical lessening; by primary air inhalation of the patient through the intake orifice, the venturi phenomenon imposes suction of secondary air through the circumferential holes; and the secondary air enters the circumferential holes through bypass/circumferential canals of elliptical orbit fed by the circumpolar holes.
Smith teaches a dry powder dispenser comprising an intake orifice (46; Fig. 4A) accompanied by a fixed cross-sectional length segment (A4; Fig. 4A) consisting of circumferential holes (A, Fig. C annotated below) and ending with a conical lessening (A2; Fig. 4A); by primary air inhalation of the patient through the intake orifice, the venturi phenomenon imposes suction of secondary air through the circumferential holes (col 14, ln 32 to col 15, ln 9); and the secondary air enters the circumferential holes through bypass canals (54; Fig. 4A, 4B) of 

    PNG
    media_image3.png
    687
    273
    media_image3.png
    Greyscale

Figure C, Adapted from Figure 4A of Smith
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the dry powder inhaler of Zangerle to include the intake orifice being accompanied by the fixed cross-sectional length segment consisting of circumferential holes and ending with the conical lessening; by primary air inhalation of the patient through the intake orifice, the venturi phenomenon imposes suction of secondary air through the circumferential holes; and the secondary air enters the circumferential holes through .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zangerle as applied to claim 10 above, and further in view of Colosio (U.S. Pub. No. 2015/0283338).
Regarding Claim 14, Zangerle discloses the dry powder inhaler, shown above. 
Zangerle does not specifically disclose the dry powder inhaler wherein the detachable head has an extra mesh, provided on an upper part of the mouthpiece, which permits improved medicament aerosolisation and dispersion.
Colosio teaches an inhaler device comprising a detachable head (12; Fig. 1) has a mesh (A, Fig. D annotated below) at a bottom (B, Fig. D annotated below) of the detachable head and an extra mesh (C, Fig. D annotated below) provided on an upper part (D, Fig. D annotated below) of a mouthpiece (16; Fig. 1), for the purpose of making it possible to vary the resistance of the device to the air flow (¶ 0070). 

    PNG
    media_image4.png
    371
    393
    media_image4.png
    Greyscale

Figure D, Adapted from Figure 4 of Colosio


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLIOT S RUDDIE/Examiner, Art Unit 3785